            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

GREGORY LOYD,                                      )
                                                   )
                     Plaintiff,                    )
                                                   )
       v.                                          )      Case No. CIV-17-977-D
                                                   )
RAUL SALAZAR d/b/a RAS TRUCKING,                   )
et al.,                                            )
                                                   )
                     Defendants.                   )


                                         ORDER

       Before the Court for consideration are Plaintiff’s Motion in Limine [Doc. No. 118]

and Defendants’ Omnibus Motion in Limine [Doc. No. 114], both of which are fully

briefed.1

       In this diversity case, Plaintiff Gregory Loyd claims that Defendants Robiet Leon

Carrazana and Raul Salazar were negligent in their conduct, respectively, of driving a

heavily loaded semi-trailer truck in dense fog and of entrusting the truck to an unqualified

driver. The trial issues are framed by the Order of December 7, 2020 [Doc. No. 96],

denying summary judgment, and the Final Pretrial Report [Doc. No. 123], which is subject

to revision but states the parties’ contentions. The parties seek pretrial rulings on the

admissibility of anticipated evidence for the jury trial set on the Court’s August 2021

docket. Upon consideration of the issues, the Court makes the following determinations.



       1
          Each party filed a response brief [Doc. Nos. 125 & 127], and Defendants filed a reply
[Doc. No. 131].
            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 2 of 15




A.     Plaintiff’s Motion in Limine

       Plaintiff moves to exclude certain categories of evidence that Defendants may offer.

Plaintiff’s brief and Defendants’ response present the following contested issues.2

       1.      Opinion Testimony by Lay Witnesses

       Plaintiff expects Defendants to elicit opinion testimony from lay witnesses – two

troopers employed by the Oklahoma Highway Patrol and Plaintiff’s wife – regarding the

drivers’ respective fault and causation of the motor vehicle accident. Plaintiff contends

such testimony is inadmissible under Fed. R. Evid. 701. Defendants agree that the troopers

will not be testifying as expert witnesses, but assert that “lay hypotheticals regarding

Plaintiff’s speed should not be excluded.” See Resp. Br. at 2. Defendants argue that “these

questions would be grounded on the witnesses’ common lay experience as drivers” and

that a vehicle driver “can opine as to whether a particular speed is dangerous under the

condition of fog.” See Resp. Br. at 2.3

       As framed by the parties’ arguments, the Court views the issue to be whether the

parties can ask lay witnesses to give their personal opinions about the degree to which

adverse weather and driving conditions at the time of the accident affected a safe driving


       2
           One category to which Plaintiff objects – evidence of when he retained counsel – is not
contested; Defendants state they do not intend to broach this topic. Thus, the Court finds this part
of Plaintiff’s Motion is moot.
       3
           Defendants address in their Motion the testimony of one of the troopers, Mitchel Witt;
they seek to prohibit Plaintiff from eliciting opinion testimony from Trooper Witt regarding
causation of the accident. Defendants primarily argue that Trooper Witt is not an expert witness
in this case and should not provide expert opinion testimony. See Defs.’ Mot at 15-22. Plaintiff
agrees that Trooper Witt will not be presented as expert witness and states he does not intend to
elicit expert testimony. See Pl.’s Resp. Br. at 12. Thus, the Court finds that this part of Defendants’
Motion is moot.

                                                  2
            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 3 of 15




speed. Rule 701 permits lay opinion testimony if it is “rationally based on the perception

of the witness” and “helpful to . . . the determination of a fact in issue.” To the extent that

defense counsel elicits opinions about a safe driving speed (which is a disputed fact) from

individuals who are licensed drivers, were present at the scene of the accident, and had a

sufficient opportunity to observe relevant weather and driving conditions, the Court finds

that the witnesses’ testimony is admissible under Rule 701.4 Therefore, Plaintiff’s Motion

to exclude this type of testimony is denied.

       2.      Speculative Testimony

       Again relying on Rule 701, Plaintiff asserts that any examination of witnesses

calling for speculative opinions about fault and causation should be prohibited because a

jury’s decision “must be based upon probabilities, not possibilities[,] . . . speculation or

guesswork.” Pl.’s Mot. at 8 (quoting Okla. Unif. Jury Instr., § 3.3).        Plaintiff objects

specifically to any questions about “how this accident could have possibly been prevented.”

Id. (emphasis omitted). Defendant objects to Plaintiff’s request for an “overbroad order”

that would bar opinion testimony that is admissible under Rule 701. See Resp. Br. at 5-6.

       The Court finds that Plaintiff seeks a categorical ruling that would not provide

meaningful guidance for witness examinations at trial. The admissibility of a particular

opinion that a lay witness may be asked to give, will depend on the trial evidence and the




       4
         It is unclear whether Mrs. Loyd had a sufficient opportunity for observation because,
according to evidence currently known to the Court, she was asleep when the collision occurred
and was injured so severely that she was removed from the scene immediately after the accident.

                                               3
            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 4 of 15




phrasing of the question. The Court will decide particular issues of admissibility under

Rule 701 upon contemporaneous objections at trial.

       3.      Accident Report

       Plaintiff seeks to exclude certain parts of the “Official Oklahoma Traffic Collision

Report” prepared by the investigating officer, Trooper Hazle, containing his opinions of

fault and causation and statements given by two eyewitnesses. Defendants respond by

pointing to their Motion regarding the report and stating they do not object to an order

consistent with the position taken in their brief. See Resp. Br. at 6; Defs.’ Mot. at 4-6.

       After comparing the parties’ positions, the Court concludes that the parties are not

in complete agreement regarding the accident report. Plaintiff contends the report satisfies

the “public records” exception to the hearsay rule in Rule 803(8) but certain statements

within the report are double hearsay and inadmissible because they do not fall within

another hearsay exception. Defendants argue that the accident report does not satisfy any

exception to the hearsay rule and should be entirely excluded.

       Upon consideration, the Court finds that Defendants’ argument is overbroad and

imprecise, addressing only the same parts of the accident report to which Plaintiff objects.

The accident report is a public record that contains matters personally observed by Trooper

Hazle while under a legal duty to report. See Fed. R. Evid. 803(8)(A)(ii).5 His record of

the date and approximate time of the accident, the persons involved, the facts and



       5
          It could also be considered a public record that contains factual findings from a legally
authorized investigation under Rule 803(8)(A)(iii), or a business record under Rule 803(6). See
United States v. Snyder, 787 F.2d 1429, 1434 (10th Cir. 1986).

                                                4
            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 5 of 15




conditions he observed, the location of the accident, and a diagram of the scene are matters

that fall within the public records exception. However, Trooper Hazle’s narrative opinion

on page 4 and the witness statements attached as pages 5 and 6 do not satisfy the exception.

See Pl.’s Mot., Ex. 4 [Doc. No. 118-4]; Defs.’ Mot., Ex. 1 [Doc. No. 114-1]. Thus, these

parts of the accident report are inadmissible and should be excluded. If Plaintiff intends to

offer the accident report as a trial exhibit, a redacted version should be used.

       Based on the parties’ agreement regarding inadmissible parts of the accident report,

the Court anticipates no evidentiary objection at trial. Thus, the Court finds that Plaintiff’s

Motion to exclude parts of the accident report is moot and, therefore, denied.

B.     Defendants’ Motion in Limine

       Defendants move to exclude numerous anticipated subjects of inquiry and exhibits

listed by Plaintiff. The Court proceeds to address the contested issues.6

       1.      Safety Rating and Profile of RAS Trucking

       Defendants seek to exclude evidence of safety information collected under Federal

Motor Carrier Safety Act (“FMCSA”) regulations and “unsatisfactory” ratings issued to

Salazar’s company, RAS Trucking. Defendants contend the data shows citations for

compliance issues, such as hours of service and equipment violations, unrelated to the

subject accident. See Defs.’ Mot. at 1 & Ex. 3 [Doc. No. 114-3]. Even if relevance is




       6
          One subject to which Defendants object – Salazar’s prior criminal conviction – is not
contested; Plaintiff states he will not present evidence of the conviction at trial. Thus, this part of
the Motion is moot. Defendants’ Motion also address topics (the accident report and opinion
testimony by Trooper Witt) that are discussed supra, and will not be addressed a second time.



                                                  5
           Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 6 of 15




shown, Defendants assert that the evidence should be excluded under Rule 403 due to the

danger of unfair prejudice and under Rule 404 as evidence of character or prior bad acts.7

       Plaintiff responds that the safety ratings assigned by the United States Department

of Transportation (“DOT”) to Salazar’s company and the citations the company received

for safety violations are relevant to show Salazar’s general lack of concern for public safety

and to allow the jury to assess punitive damages. Plaintiff does not address Defendants’

position that any evidence of FMCSA safety citations must be connected to the issues of

fault and causation for the accident in this case.8

       Upon consideration, the Court finds itself unable to determine the admissibility of

FMCSA safety data on the present record.              Regarding relevance, the Court rejects

Plaintiff’s argument that a “conditional” or “unsatisfactory” safety rating and a record of

safety citations are automatically relevant in a negligent entrustment case where punitive

damages are sought. See Pl.’s Resp. Br. at 2. Some connection between an unsafe practice

and the conduct causing injury is required. See, e.g., Timmons v. Royal Globe Ins. Co.,

653 P.2d 907, 918 (Okla. 1982) (“the cause of the [plaintiff’s] injuries and the harm done

to society by that genre of conduct” are material to punitive damages). The Court believes


       7
           In a reply brief, Defendants make an additional Rule 403 argument that understanding
this evidence requires knowledge of the trucking industry and it would be unduly prejudicial to
admit the evidence without an explanation from an expert witness, which Plaintiff lacks.
Defendants rely on case law holding that certain matters, such as professional standards of care,
require expert testimony. The Court finds this new argument to be improperly raised for the first
time in a reply brief (not responsive to Plaintiff’s argument) and unpersuasive.
       8
            Plaintiff also does not address the particular exhibit submitted by Defendants (Defs.’
Ex. 3), which is a voluminous DOT response to Defendants’ FOIA request regarding Salazar.
However, it does not appear from the Final Pretrial Report that Plaintiff has listed these documents
as a trial exhibit.

                                                 6
            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 7 of 15




that a poor attitude toward public safety in general – untethered to the facts of the case – is

not a proper basis to award punitive damages.

       The Court finds the particular evidence that Plaintiff proposes, a DOT “Summary

of Violations” for Salazar’s company, lacks sufficient detail to determine whether any

violation relates to conduct similar to the alleged conduct in this case, and the summary is

not limited to the time frame represented in Plaintiff’s brief. See Pl.’s Resp. Br. at 2-4 &

Ex. 2 [Doc. No. 125-2]. In short, the Court lacks sufficient information to assess the

relevance of Plaintiff’s evidence under Rule 401 or to perform the balancing test required

by Rule 403.9 Also, on the present record, the Court cannot evaluate Defendants’ argument

that the safety citations constitute character or “bad acts” evidence under Rule 404.

       Therefore, Defendants’ Motion regarding FMCSA data and safety ratings is denied,

but Plaintiff is directed to advise Defendants and the Court before offering evidence of

FMCSA citations at trial so Defendants’ objections can be resolved outside the presence

of the jury.

       2.      Insurance Coverage

       Defendants object under Rule 411 to all evidence of insurance coverage for this

case. Plaintiff responds that Rule 411 makes evidence of liability insurance inadmissible

only for some purposes and he intends to offer it for a permissible purpose.




       9
          Pursuant to Fed. R. Evid. 403: “The court may exclude relevant evidence if its probative
value is substantially outweighed by a danger of . . . unfair prejudice, confusing the issues, [or]
misleading the jury . . . .” Where “unfair prejudice” within the meaning of Rule 403 is shown, “it
must substantially outweigh the probative value of the evidence in order to be excluded under
Rule 403.” United States v. Tan, 254 F.3d 1204, 1211-12 (10th Cir. 2001) (emphasis in original).

                                                7
            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 8 of 15




       Upon consideration, the Court finds that some testimony from which the jury may

infer the existence of Salazar’s liability insurance policy is unavoidable. One of Plaintiff’s

witnesses is the assigned claims adjuster, who testified during her deposition about

conversations with Salazar regarding his duty to preserve records related to the accident.

Given the Order of July 19, 2021 [Doc. No. 133], granting in part Plaintiff’s Motion for

Sanctions for Defendants’ Spoliation of Evidence, the Court finds that all evidence of

insurance coverage cannot be excluded. However, the Court expects any testimony

regarding insurance coverage to be very limited and tailored to the narrow purpose argued

by Plaintiff. To this extent, Defendants’ Motion regarding insurance coverage is denied.

       3.      Out-of-State Driver Manuals

       Defendants object to Plaintiff’s trial exhibits and any witness testimony regarding

provisions of the commercial driver license (CDL) handbooks or manuals from the States

of Florida and Texas. Defendants argue that the manuals are hearsay, out-of-state manuals

“are irrelevant because this accident occurred in Oklahoma,” and if any manual is admitted,

only a portion of an Oklahoma driver’s manual regarding safe speed is relevant in this case.

See Defs.’ Mot. at 9-10 & Ex. 9 [Doc. No. 114-9].

       Plaintiff responds that the Florida and Texas CDL handbooks provide relevant

evidence of the driver training that Carrazana received, or should have received, because

he received CDL licenses in those states near the time of the accident. Both handbooks

have identical provisions – § 2.12, Driving in Fog – that show the information a CDL driver

is given regarding operating a commercial motor vehicle under weather conditions that

allegedly existed at the time of the accident. See Pl.’s Resp. Br., Ex. 5 & Ex. 6 [Doc.


                                              8
            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 9 of 15




Nos. 125-5 and 125-6]. Plaintiff asserts that Oklahoma’s CDL handbook contains the same

provision. Id. Ex. 7 [Doc. No. 125-7]. Plaintiff argues that the handbooks are not hearsay

or are admissible under the public records exception.

       Upon consideration, the Court finds Plaintiff’s argument to be more persuasive,

except he has not shown the hearsay exception for public records applies. Carrazana

testified during his deposition that he studied CDL manuals in truck driving school.

Although his testimony was unclear as to the specific materials, the unanimity between the

handbooks on the relevant provision – Driving in Fog – raises a reasonable inference that

Carrazana received similar information during his CDL training or course of study.                If

admitted for the purpose of showing safety information available to CDL drivers, the

manuals are not hearsay because they are not being offered for the truth of the matter

asserted (that particular conduct is a safe driving practice) but to show Carrazana’s access

to or knowledge of pertinent safety advice. If offered for this limited purpose, the Court

finds that the CDL manuals are admissible with an appropriate jury instruction.10 Subject

to these conditions, Defendants’ Motion to exclude the CDL manuals is denied.11




       10
           If a contemporaneous request is made, the Court will give a limiting instruction when
the CDL manuals are admitted that explains their evidentiary purpose to the jury. A proposed jury
instruction should be submitted in advance of trial.
       11
           For the first time in a reply brief, Defendants argue that the CDL manuals are “not self-
explanatory” but would require expert testimony to assist the jury in understanding and applying
them. See Defs.’ Reply Br. at 6. Because Plaintiff has not designated a trucking expert, Defendants
assert that admitting the manuals would create a substantial risk of undue prejudice and jury
confusion. The Court finds this argument to be untimely, and in light of the limited purpose for
which the manuals will be admitted, they do not pose an undue risk of prejudice or confusion.

                                                 9
         Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 10 of 15




       4.     “Reptile” Arguments

       Defendants ask the Court to prohibit Plaintiff from “employ[ing] a strategy known

as the ‘Reptile Theory,’” by which attorneys “encourage jurors to decide cases based on a

subconscious desire to protect themselves and their loved ones from the danger posed by

the allegedly negligent behavior of any defendant.” See Defs.’ Mot. at 10 (internal

quotation omitted). Defendants express concern based on questions posed by Plaintiff’s

counsel during Salazar’s deposition, that Plaintiff may use a trial tactic that “focuses jurors

on whether a defendant violated a general ‘safety rule’ that could have potentially injured

the juror or the jury’s family and community.” Id. at 11, 13. Defendants contend this tactic

distorts the negligence standard by encouraging jurors to apply a heightened degree of care

and consider whether the accident was preventable. Defendants also argue that, like

improper “Golden Rule” arguments, the tactic may generate an emotional response and

cause jurors to decide the case based on personal bias rather than trial evidence. Id. at 12.

       Plaintiff responds that a pretrial order restraining a litigant’s use of a trial strategy

is not an accepted approach to dealing with an attorney’s improper examination of

witnesses or arguments to the jury. Plaintiff contends that Defendants’ concerns are best

addressed in the context of the trial based on specific, contemporaneous objections to

improper questions and arguments.

       Upon consideration, the Court agrees with Plaintiff’s position. The Court finds that

a pretrial ruling is not a workable means to address Defendants’ objections to improper

questions or closing argument by Plaintiff’s counsel, if any should occur. Although the

Court agrees with Defendants that improper trial tactics should be avoided, the Court


                                              10
            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 11 of 15




declines to issue a categorical ruling in advance of trial but, instead, invites Defendants to

make contemporaneous trial objections. For these reasons, Defendants’ Motion regarding

reptile arguments is denied.

       5.       Carrazana’s National Origin and English Language Proficiency

       Defendants ask the Court to bar Plaintiff from inquiring into Carrazana’s national

origin (Cuba) and his English fluency. Defendants contend these subjects are irrelevant to

the trial issues and should be excluded under Rule 403 as creating a substantial risk of

undue prejudice from speculation about Carrazana’s immigration status. Defendants argue

that Carrazana’s citizenship and his language skills have no bearing on his competence to

operate a commercial motor vehicle or his alleged negligence in causing the accident.

       In response, Plaintiff agrees that Carrazana’s national origin is irrelevant but

disputes Defendants’ view of Carrazana’s English language comprehension. Plaintiff

points out that Carrazana’s CDL training and education on FMCSA rules occurred in

English, even though he is not fluent in that language. Plaintiff argues that this information

bears on the issue of whether Carrazana was qualified to operate the commercial vehicle

he was driving, and whether Salazar could reasonably rely on the sole facts that Carrazana

had a CDL license and had attended a truck driving school to determine his qualification.

       Upon consideration, the Court finds that Carrazana’s English language proficiency

is a relevant topic.12 Although Defendants argue that Plaintiff exaggerates the evidence



       12
            From Plaintiff’s concession that Carrazana’s Cuban origin is not relevant, the Court
assumes that Plaintiff will not inquire into this fact at trial and, thus, Defendants’ objection to this
evidence is moot.

                                                  11
            Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 12 of 15




regarding Carrazana’s language skills, the Court finds that some inquiry into his English

fluency will likely be necessary. The Court notes, for example, that Carrazana was deposed

through interpreters. Depending on his current level of ability, a limitation on Carrazana’s

English language skills may be obvious or, at least, require an examination that would

permit the jury to assess the accuracy of his testimony in English.

       For these reasons, the Court finds that Defendant’s Motion regarding Carrazana’s

national origin and English proficiency is denied.

       6.       Driver Logs and Business Records

       Defendants seek to exclude all evidence or argument regarding Salazar’s destruction

of Carrazana’s driver logs, trip documents, and a driver qualification file mandated by

FMCSA regulations. Defendants argue that the missing documentation is irrelevant to the

trial issues and that introducing evidence of alleged misconduct by Salazar would violate

Rule 404 and be unfairly prejudicial under Rule 403.

       The Court recently addressed the parties’ arguments regarding Salazar’s spoliation

of evidence in the Order of July 19, 2021 [Doc. No. 133]. Based on the findings in that

Order, Plaintiff will be permitted to inquire into Salazar’s alleged destruction of records

regarding Carrazana, his driving, and the load he was hauling. Plaintiff needs to place in

context for the jury the adverse inference instruction that the Court intends to give.13 The

Court finds that evidence of Salazar’s destruction of documents is relevant; Defendants


       13
           Evidence of Salazar’s misconduct bears on the adverse inference that may be drawn
under a spoliation instruction. See, e.g., Okla. Unif. Jury Instr., § 3.11A. Also, the Court may
need to consider in the context of the trial issues and evidence whether a sanction is warranted for
Salazar’s destruction of documents other than Carrazana’s driver qualification file.

                                                12
         Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 13 of 15




have not shown that its relevance is substantially outweighed by a danger of unfair

prejudice; and the evidence is not offered for an impermissible purpose under Rule 404.

Therefore, Defendant’s Motion on this issue is denied.

       7.     Plaintiff’s Employment at Family Dollar Store

       Defendants assert that Plaintiff should be prevented from giving unreliable

testimony about an unsubstantiated claim that he lost a prospective job at a retail store as a

result of the accident. Defendants state that the store could produce no record of Plaintiff

and no employment ever materialized. The Court agrees with Plaintiff that Defendants’

argument goes to the weight of Plaintiff’s testimony regarding prospective employment

and not its admissibility. Defendants may argue their position to the jury regarding

Plaintiff’s credibility on this topic; the Court will not bar Plaintiff from testifying about it.

Defendants’ Motion on this issue is denied.

       8.     Quality of Carrazana’s Truck Driving School

       Defendants seek to prohibit Plaintiff from eliciting testimony from Carrazana that

he did not pass his CDL driving test on the first attempt and that the driving school where

he received CDL training permitted students to test multiple times. Defendants contend

this testimony is irrelevant because FMCSA regulations do not limit the number of test

attempts to complete the required driving skills test. Defendants ask the Court to prohibit

Plaintiff from suggesting that Carrazana’s truck driving school utilized improper testing

practices or provided “sub-par training, given the lack of evidence that his school was not

certified under the FMCSA.” See Defs.’ Mot. at 25.




                                               13
           Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 14 of 15




       In response, Plaintiff argues generally that evidence of deficiencies in Carrazana’s

training and qualifications is relevant to the negligent entrustment claim. See Pl.’s Resp.

Br. at 14. However, Plaintiff does not address Defendants’ particular objection to evidence

of repeated testing or the quality of the truck driving school. Plaintiff seems to re-argue

his point about language proficiency; he contends Carrazana repeated a “written exam

[administered in English] until he had sufficiently memorized the answers” to achieve a

passing score. Id.

       Upon consideration, the Court finds that Plaintiff’s theory of admissibility depends

on evidence both 1) that Carrazana received deficient CDL training and 2) that Salazar

knew, or should have known, of deficiencies that affected Carrazana’s competency to drive

the assigned truck (despite completing truck driving school and possessing a CDL license).

The parties do not provide sufficient information in their briefs to permit a reasoned

assessment of this issue.

       For these reasons, the Court finds that it cannot make a pretrial ruling on the

admissibility of evidence regarding alleged deficiencies in Carrazana’s CDL training and

testing. The Court will address Defendants’ arguments in the context of the trial evidence

upon contemporaneous objection. Therefore, Defendants’ Motion regarding the quality of

Carrazana’s truck driving school is denied.

                                       Conclusion

       In summary, the Court rules on the issues presented by the parties’ Motions as

follows:

        Plaintiff’s Motion in all respects is denied;


                                              14
         Case 5:17-cv-00977-D Document 134 Filed 07/23/21 Page 15 of 15




        Subject to the conditions stated in this Order, Defendants’ Motion to exclude
         FMCSA safety data for RAS Trucking is denied;

        Subject to the conditions stated in this Order, Defendants’ Motion to exclude all
         references to insurance coverage is denied;

        Subject to the conditions stated in this Order, Defendants’ Motion to exclude
         CDL manuals is denied; and

        Defendants’ Motion to exclude “reptile” arguments and evidence regarding
         Carrazana’s English language proficiency, Salazar’s destruction of records,
         Plaintiff’s employment at Family Dollar Store, and the quality of Carrazana’s
         truck driving school is denied.


       IT IS THEREFORE ORDERED that Plaintiff’s Motion in Limine [Doc. No. 118]

is DENIED and Defendants’ Omnibus Motion in Limine [Doc. No. 114] is DENIED, as

set forth herein.

       IT IS SO ORDERED this 23rd day of July, 2021.




                                           15
